DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/16/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watsuda et al (US 2015/0255030 A1) in view of Watanabe et al (US 2015/0199936 A1).

Claim 1, Watsuda (Fig. A1-6F) discloses a display device (Fig. 2A; Paragraph [0043]), comprising: 
2a first display area (Fig. 2C; wherein figure shows two similar shaped display areas as Applicant’s figure 1 element 102), comprising a plurality of first data lines (Dn; Fig. 2C and 2B); 

5a first multiplexer (33; Fig. 3A; Paragraph [0055]), electrically connected to one of the first data lines (D1-D3; Fig. 3A); 
6a second multiplexer (33; Fig. 3A; Paragraph [0055]), electrically connected to one of the second data lines (D4-D6; Fig. 3A); 
7wherein the one of the first data lines (D1-D3; Fig. 3A) is electrically connected to a first number of 8sub-pixels (Fig. 2C; wherein figure shows shorter data lines at the outer edges that are clearly connected to less pixel then the longer central data lines), the one of the second data lines (D4-D6; Fig. 3A) is electrically connected to a 9second number of sub-pixels (Fig. 2C; wherein figure shows longer data line in the middle of display as compared with outer edges and therefore connected to a larger number of pixels), the first number is less than the second 10number (Fig. 2C; wherein since the outer edge data lines are shorter than the central data lines it is clear they would connected to less pixels), and a size of the first multiplexer (33; Fig. 3A; Paragraph [0055]) is smaller than (Paragraph [0057]; wherein discloses a reduced layout space ) because of the shorter data line) that of the second 11multiplexer (33; Fig. 3A; Paragraph [0055]); 
wherein the first multiplexer comprises TFTs (33; Fig. 3A; Paragraph [0055]; wherein discloses each demultiplexing unit 33 includes a plurality of groups and each group is composed of at least two TFTs), the second multiplexer comprises TFTs (33; 
Watsuda does not expressly disclose wherein the first multiplexer comprises n transistors, the second multiplexer comprises m transistors, n and m are positive integers, and n is less than m.
Watanabe (Fig. 3, 4, and 15) discloses wherein the first multiplexer (1506; Fig. 15) comprises n transistors (Fig. 4 and 15; wherein de-multiplexers 1506 and 206 are shown to have only three transistors and arranged at a side region), the second multiplexer (1504; Fig. 15) comprises m transistors (Fig. 3 and 15; wherein de-multiplexers 1504 and 204 are shown to have nine transistors and arranged at a central region), n and m are positive integers (Fig. 3 and 4; wherein figure shows positive integers of transistors), and n is less than m (Fig. 3, 4, and 15; wherein figure 15 clearly shows an embodiment in which fewer numbers of transistors are used in each de-multiplexer at the edge of display as compared to the lager number of transistors used in the de-multiplexer at the center of display).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda’s display device by applying demultiplexers with different number of transistors, as taught by Watanabe, so to use a display device with demultiplexers with different number of transistors for providing display device significantly reduces the output number of the driver IC, and can meet the recent display demand of narrow-border area (Paragraph [0004]).

Claim 3, Watsuda (Fig. A1-6F) discloses wherein a channel width (W; Fig. 4B) of each of the TFTs (T1-T3; Fig. 3A; wherein figure shows transistor connected to data lines D1-D3) of the first multiplexer (33; Fig. 3A; Claims 11 and 12) is less than (Paragraph [00333]; wherein discloses TFT groups (33) can have different widths (W1) of channel layers) that of each of the TFTs (T1-T3; Fig. 3A; wherein figure shows different transistors connected to data lines D4-D6) of the second 3multiplexer (33; Fig. 3A; Claims 11 and 12).  

1Claim 5, Watsuda (Fig. A1-6F) discloses wherein a first control signal (CS; Fig. 3A) is used to 2turn on or turn off the first multiplexer (T1 and D1; Fig. 3A; Paragraph [0049]), and a second control signal (CS; Fig. 3A; wherein figure shows three different control signals CS) is used to turn on or 3turn off the second multiplexer (T3 and D6; Fig. 3A; wherein figure shows a different control signal connected to the transistor T3 which is connected to D6).  

1Claim 6, Watsuda (Fig. A1-6F) discloses wherein the first multiplexer (33; Fig. 3A; 33a; Fig. 2C) is located in a first peripheral area (Fig. 2C; wherein figure shows the switching unit 33a located next to the first edge area), and the first peripheral area is adjacent to the first display area (Fig. 2C);
the second multiplexer (33; Fig. 3A; 33a; Fig. 2C) is located in a second peripheral area (Fig. 2C; wherein figure shows the switching unit 33a located next to the central area), and the second peripheral area is adjacent to the second display area (Fig. 2C).  

1Claim 7, Watsuda (Fig. A1-6F) discloses wherein each of the TFTs (T1-T3; Fig. 3a; wherein figure shows T1-T3 connected to data lines D1-D3) of the 2first multiplexer (33; Fig. 3A) is an n-type TFT (Fig. 3A; wherein figure shows an N-type TFT), and each of the TFTs (Fig. 3A; wherein figure shows TFT transistors connected to data lines D4-D6) of the second multiplexer (33; Fig. 3A) is an 3n-type TFT (Fig. 3A; wherein figure shows an N-type TFT).  

1Claim 8, Watsuda (Fig. A1-6F) discloses wherein both the first multiplexer (33; Fig. 3A; wherein connected to D1-D3) and 2the second multiplexer (33; Fig. 3A; wherein connected to D4-D6) are electrically connected (322; Fig. 3A) to a source driver (32; Fig. 3A).  

1Claim 19, Watsuda (Fig. A1-6F) discloses wherein a drain (D; Fig. 3B, 4A, and 4B) of each of the 2TFTs (T1-T3; Fig. 3A) of the first multiplexer (33; Fig. 3A; wherein connected to D1-D3) is electrically connected to the one of the first data lines (D1; Fig. 3A and 3B), and a 3drain of each of the TFTs (D; Fig. 3B, 4A, and 4B) of the second multiplexer (33; Fig. 3A; wherein connected to D4-D6) is electrically connected to the one 4of the second data lines (D4; Fig. 3A).  

1Claim 20, Watsuda (Fig. A1-6F) discloses wherein when the first multiplexer (33; Fig. 3A) is 2turned on (CD and 321; Fig. 3A), the source driver (32; Fig. 3A) charges the first number of sub-pixels (Paragraph [0050]; wherein discloses “three sub-pixels”); and 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watsuda et al (US 2015/0255030 A1) in view of Watanabe et al (US 2015/0199936 A1) as applied to claim 1 above, and further in view of Suzuki et al (US 2017/0123285 A1).

1Claim 11, Watsuda in view of Watanabe discloses the display device as claimed in claim 2.
Watsuda in view of Watanabe does not expressly disclose wherein each of the TFTs is formed 2on a glass substrate.  
Suzuki (Fig. 1-9) discloses wherein each of the TFTs (32; Fig. 3 and 5) is formed 2on a glass substrate (100; Fig. 7; Paragraph [0050]; wherein figure shows TFT 32 formed on a glass substrate 100).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda in view of Watanabe’s display device by applying switching circuit on glass substrate, as taught by Suzuki, so to use a display device with switching circuit on glass substrate for providing the display device configured to have the display region with reduced frame area in spite of the variant-shape display panel with the variant-shape display region including the selector circuit (Paragraph [0008]).
Claims 12-18 is rejected under 35 U.S.C. 103 as being unpatentable over Watsuda et al (US 2015/0255030 A1) in view of Watanabe et al (US 2015/0199936 A1) as applied to claim 1 above, and further in view of Suzuki et al (US 2017/0123285 A1) and Lee et al (US 2015/0243683 A1).

1Claim 12, Watsuda in view of Watanabe discloses the display device as claimed in claim 1.
Watsuda in view of Watanabe does not expressly disclose wherein the structure of each of the TFTs comprises a silicon nitride buffer layer, a silicon oxide buffer layer, a 3semiconductor layer, a gate insulating layer, and a interlayer dielectric layer.  
Suzuki (Fig. 1-9) discloses wherein the structure of each of the TFTs (32; Fig. 3,5, and 7) comprises a silicon nitride buffer layer (101; Fig. 7; Paragraph [0021]; wherein discloses “SiN”), a silicon oxide buffer layer (102; Fig. 7; Paragraph [0021]; wherein discloses “SiO”), a 3semiconductor layer (103; Fig. 7; Paragraph [0022]; wherein discloses a semiconductor film 103), a gate insulating layer (104; Fig. 7; Paragraph [0023]; wherein discloses a “gate insulation film 104”), and a interlayer dielectric layer (106; Fig. 7; Paragraph [0024]; wherein discloses an interlayer insulation film 106 constituted of SiO).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda in view of Watanabe’s display device by applying switching circuit on glass substrate, as taught by Suzuki, so to use a display device with switching circuit on glass substrate for providing the display device configured to have the display region with reduced frame area in spite of the 
Watsuda in view of Watanabe and Suzuki does not expressly disclose wherein the structure of the at least 2one TFT comprises a silicon nitride interlayer dielectric layer and 4a silicon oxide interlayer dielectric layer.  
Lee (Fig. 1-7) discloses wherein the structure of the at least 2one TFT (T1; Fig. 1; MUX; Fig. 3; Paragraph [0079]) comprises a silicon nitride interlayer dielectric layer (SiN; Fig. 1; Paragraph [0042]) and 4a silicon oxide interlayer dielectric layer (SiO; Fig. 1; Paragraph [0042]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda in view of Watanabe  and Suzuki’s display device by applying an intermediate insulating layer ILD, as taught by Lee, so to use a display device with an intermediate insulating layer ILD for providing a thin film transistor substrate for a flat panel display having two different types of transistors manufactured with an efficient manufacturing process and reduced number of mask processes (Paragraph [0011]).

1Claim 13, Lee (Fig. 1-7) discloses wherein the semiconductor layer (A1; Fig. 1; Paragraph [0037]) comprises a source (SA; Fig. 1; Paragraph [0037]; wherein discloses a source area), a drain (DA; Fig. 1; Paragraph [0037]; wherein discloses a drain area), a channel layer (A1; Fig. 1; Paragraph [0037]; wherein discloses a channel area), and a lightly doped layer (Paragraph [0059]; wherein discloses “a low density doping area (LDD)”).  

21
Claim 14, Lee (Fig. 1-7) discloses wherein the source (SA; Fig. 1), the drain (DA; Fig. 1), the channel layer (A1; Fig. 1), and the lightly doped layer (Paragraph [0059]; wherein discloses “a low density doping area (LDD)”) are formed between the silicon oxide buffer layer (BUF; Fig. 1) 3and the gate insulating layer (GI; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda in view of Watanabe  and Suzuki’s display device by applying an intermediate insulating layer ILD, as taught by Lee, so to use a display device with an intermediate insulating layer ILD for providing a thin film transistor substrate for a flat panel display having two different types of transistors manufactured with an efficient manufacturing process and reduced number of mask processes (Paragraph [0011]).

1Claim 15, Watsuda (Fig. A1-6F) discloses wherein the each of the TFTs (T1-T3; Fig. 3A) further 2comprises a source electrode (S; Fig. 3B, 4A, and 4B) and a drain electrode (D; Fig. 3B, 4A, and 4B).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda’s display device by applying demultiplexers with different number of transistors, as taught by Watanabe, so to use a display device with demultiplexers with different number of transistors for providing display device significantly reduces the output number of the driver IC, and can meet the recent display demand of narrow-border area (Paragraph [0004]).

1Claim 16, Watsuda (Fig. A1-6F) discloses wherein the structure of each of the TFTs (T1-T3; Fig. 3A) further comprises at least one metal layer (M1; Fig. 4B; Paragraph [0052]; wherein discloses a “first metal layer M1”); and 
the at least one metal layer (M1; Fig. 4B) forms 3the gate of each of the TFTs (T1-T3; Fig. 3A; Paragraph [0052]; wherein discloses “a first metal later M1 forms gate electrode if the TFT T1”).  

1Claim 17, Watsuda (Fig. A1-6F) discloses wherein a parasitic capacitance (Cgs and Cgd; Fig. 4B) is 2formed between the metal layer (M1; Fig. 4B) and the channel layer (CL; Fig. 4B).  

Claim 18, Watsuda (Fig. A1-6F) discloses wherein the channel width (W1; Fig. 4B) of each of the TFTs (T1-T3; Fig. 4A) is adjusted to adjust the feed-through effect (Paragraph [0054]) caused by the parasitic 3capacitance (Cgs and Cgd; Fig. 4B).  

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Wherein claim 9 discloses method for determining the size of the multiplexer based on formula disclosed in paragraphs [0033-0034] of specification. The Examiner believes that this limitation is not taught or discloses by the cited prior art references. In light of this the Examiner his indicated that the claims contain allowable subject matter.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, and 5-20 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Watsuda et al (US 2015/0255030 A1), Watanabe et al (US 2015/0199936 A1), Suzuki et al (US 2017/0123285 A1), and Lee et al (US 2015/0243683 A1) have been used for new ground rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/23/2022